Be it remembered that on this 31st day of October one thousand Eight hundred and nineteen personally came before me the undersigned a Justice of the Peace Chas Larned who being duly sworn saith that he is informed and verily believes that in the case of Ames vs Puthuff if a new trial were granted to the defendant it would be proved that an order was issued by Co1 John Miller then in the service of the United States declaring that Breadstufts of all Kinds were positively forbidden to be purchased by any individual person or by any person whatever in the western District of upper Canada than were absolutely necessary for a supply of their immediate subsistence Except for the use of the American troops under penalty of forfeiture of all such purchases and other given punishment and this affiant further States that he is informed and verily believes that in the Event of a new trial the defendant will be able to prove that after issuing an order as commanding officer of the United States troops at Malden forbidding the sale of all ardent spirits to Soldiers and Subjecting all ardent spirits found in the possession of such persons detected in the Sale of ardent spirits to be spilt in the public Streets of Amherstburg and the person with family and all his proper Effects to be immediately dispossed of his or their Home or dwelling and to remove to a distance of at least three miles from camp and not again to return without special permission &c And this affiant further states that he is informed and verily believes that the defendant will be able to prove that the plaintiff did Sell ardent spirits to Soldiers and that a court of Enquiry was convened to hear the Testimony who decided that he had been so guilty and this affiant further states that he as council for the defendant in the case of Ames vs Puthuff did not Expect a trial at this term of this court and that he does verily believe if a jury of the county could be possessed of all the Testimony they would never return a verdict *512for damages and that he does verily believe that the rights of the defendant will be seriously impaired by a refusal to grant him a new trial.
Chas Larned
Subscribed & affirmed to before me at Detroit this Ist day of Novr A D 1819
Geo McDougall
(Justice of the Peace C°WTM